ORDER
Upon consideration of the petition for disciplinary or remedial action filed in the above entitled matter in accordance with Md. Rule 16-773 and no response having been made by Christopher H. Lynt, the respondent, to the show cause order, it is this 30th day of August, 2006
ORDERED, by the Court of Appeals of Maryland, that Christopher H. Lynt is suspended for a period of two (2) years, effective immediately, from the practice of law in the State of Maryland, and it is further
ORDERED, that the Clerk of this Court shall forthwith strike the name of Christopher H. Lynt from the register of *355attorneys, in this Court and shall certify that fact to the Trustees of the Client Protection Fund and the clerks of all judicial tribunals in the State in accordance with Rule 16-760(e).